UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LATRELL GILLETT, individually and on
behalf of others similarly situated,

                             Plaintiff,                 20 Civ. 3734 (KPF)
                      -v.-                                   ORDER
ZARA USA, INC. and INDITEX USA LLC,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      For the reasons stated on the record on June 24, 2021, Defendants’

motion for reconsideration is DENIED. Plaintiff shall file an amended

complaint on or by July 9, 2021. Defendants shall inform the Court of their

intent to answer or otherwise respond to the amended complaint on or by

July 23, 2021.

      Defendants’ request to stay distribution of notice to the opt-in class — to

which request Plaintiff consented on the record on June 24, 2021 — is

GRANTED and the distribution of notice to the opt-in class is hereby STAYED

pending further order of the Court. Additionally, upon consent of the parties

as articulated on the record on June 24, 2021, the statute of limitations for the

putative collective action is tolled pending resolution of Defendants’ anticipated

motion to dismiss or upon further order of the Court.

      The Clerk of Court is directed to terminate the motion pending at docket

entry 39.
     SO ORDERED.

Dated:   June 24, 2021
         New York, New York       __________________________________
                                     KATHERINE POLK FAILLA
                                     United States District Judge




                              2
